DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-12, 15-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tucker et al. (US 2013/0192620A1) in view of D’Elia et al. (US 3713452).
	Tucker discloses in reference to claim:
1. An aerosol-generating system 1 comprising: a cartridge 340/342 including a solid aerosol-forming substrate 348, the cartridge defining a cartridge inlet (upstream end) and a cartridge outlet (downstream end); and a vaporizer section 6 configured to receive the cartridge, the vaporizer section including a liquid aerosol-forming substrate 22 and a heater 14 configured to heat the liquid aerosol-forming substrate, the vaporizer section defining a vaporizer inlet and a vaporizer outlet, 

    PNG
    media_image1.png
    611
    980
    media_image1.png
    Greyscale

Tucker does not explicitly disclose the cartridge configured to be rotatable with respect to the vaporizer section to vary an amount of overlap between the cartridge inlet and the vaporizer outlet.

D’Elia discloses a smoking device 10 with a controllable air admitting means 14 having a cartridge configured to be attached to a vaporizing or smoking device and rotatable with respect to a vaporiser section of said device to vary an amount of overlap between the cartridge air inlet and the vaporiser air outlet. See D’Elia figures 2, 7-11.

    PNG
    media_image2.png
    331
    958
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    1253
    985
    media_image3.png
    Greyscale

 Tucker discloses that the use of the cartridge 300’ can be used for adjusting the resistance to draw of the smoking device. D’Elia discloses a means for accomplishing an adjustment of the resistance to draw of a smoking article.   It would have been obvious to one of skill in the art to modify the Tucker device to include the means decribed by D’Elia in order to provide a discreet means of adjusting the air flow of the smoking device. 


2. The aerosol-generating system of claim 1, wherein the solid aerosol-forming substrate 348 is between the cartridge inlet and the cartridge outlet.
 
    PNG
    media_image4.png
    223
    277
    media_image4.png
    Greyscale


3. The aerosol-generating system of claim 1, wherein the cartridge includes a mouthpiece end 370

4. The aerosol-generating system of claim 3, wherein the mouthpiece is a downstream end of the cartridge and defines the cartridge outlet. See above.

5. The aerosol-generating system of claim 1, wherein the cartridge includes a longitudinal axis and is rotatable about the longitudinal axis while received by the vaporizer section.  D’Elia teaches a longitudinal axis wherein the cartridge is rotatable about the longitudinal axis while received by the vaporizer section.

6. The aerosol-generating system of claim 1, wherein the vaporizer section defines a cavity configured to receive an upstream end of the cartridge. 

    PNG
    media_image4.png
    223
    277
    media_image4.png
    Greyscale


7. The aerosol-generating system of claim 6, wherein the cavity of the vaporizer section and the upstream end of the cartridge each have a circular cross-sectional shape. See Figures 23-24 showing circular cross-section.

8. The aerosol-generating system of claim 6, wherein the cavity of the vaporizer section and the upstream end of the cartridge each have a polygonal cross-sectional shape.  As a change in shape is generally considered within the ordinary skill of the artisan, such a change is considered a design choice and would have been an obvious change to the device.


9. The aerosol-generating system of claim 1, wherein each of the cartridge inlet and the vaporizer outlet has a semi-circular shape.  As a change in shape is generally considered within the ordinary skill of the artisan, such a change is considered a design choice and would have been an obvious change to the device.


10. The aerosol-generating system of claim 1, wherein the cartridge further defines a first compartment and a second compartment, the solid aerosol-forming substrate is within the first compartment, and the cartridge inlet is in a form of a first cartridge inlet in fluidic communication with the first compartment and a second cartridge inlet in fluidic communication with the second compartment.   
The aerosol-generating system includes the cartridge housing 370 defining a first compartment and a second compartment, the solid aerosol-forming substrate is within the first compartment, and the cartridge air inlet is in a form of a first cartridge air inlet in fluidic communication with the first compartment and a second cartridge air inlet in fluidic communication with the second compartment.  Note Figure 20 shows an insert having multiple compartments 340, 344, 342 the cartridge air inlet being positioned in the first compartment etc. as claimed as the air is drawn from upstream to downstream
 
8.  The aerosol-generating system according to claim 7, wherein the cartridge further comprises a second aerosol-forming substrate 340 within the second compartment. See Figure 20. 


11. The aerosol-generating system of claim 10, wherein the cartridge further includes a second aerosol-forming substrate within the second compartment. See Figure 20.

12. The aerosol-generating system of claim 11, wherein the second aerosol-forming substrate includes a flavorant. 
The fibrous element 300, 300' can alter the character of the aerosol by providing 
additives and/or can provide additional flavors, aromas, and alter the mouth feel of the aerosol during smoking. See Figures.


15. The aerosol-generating system of claim 10, wherein each of the vaporizer outlet, the first cartridge inlet, and the second cartridge inlet has a semi-circular shape. As a change in shape is generally considered within the ordinary skill of the artisan, such a change is considered a design choice and would have been an obvious change to the device.


16. The aerosol-generating system of claim 1, further comprising: a first indicium on an outer surface of the cartridge; and a second indicium on an outer surface of the vaporizer section, wherein the first indicium and the second indicium are configured to cooperate to indicate a rotational orientation of the cartridge with respect to the vaporizer section.  
See Figure 1 of D’Elia. Also, as shown in FIGS. 6 and 7, a rib 52 aligned with the 100 and 0 percent pair of orifices is provided on the outside surface of the center section 14. The rib 52 serves as a marker and may be associated with the indicia stamped on the exterior of the rotating index 16, as illustrated in FIG. 1 that is, the marker 52 and indicia may be used to select and align the pairs of orifices to provide the desired predetermined ratio of air to smoke. D’Elia discloses the rib 52 serves as a marker and may be associated with the indicia stamped on the exterior of the rotating index 16, as illustrated in FIG. 1 that is, the marker 52 and indicia may be used to select and align the pairs of orifices to provide the desired predetermined ratio of air to smoke.  It would have been obvious to one of skill to modify the device of Tucker to include cooperating indicium to allow the user to know the setting of the device as taught by D’Elia. It would have been obvious to provide such an indicium with the modification above. 

	

17. The aerosol-generating system of claim 1, wherein the solid aerosol-forming substrate includes tobacco. The flavor material can include tobacco beads, flavor beads, mentholated flavor beads, flavor capsules and other flavor materials as used in 
traditional tobacco smoke filters.

18. The aerosol-generating system of claim 1, wherein the liquid aerosol-forming substrate includes a nicotine-containing liquid. The liquid material includes a tobacco-containing material including volatile tobacco flavor compounds which are released from the liquid 
upon heating and may contain nicotine.

19. The aerosol-generating system of claim 1, further comprising: a power section 13 connected to the vaporizer section and configured to supply electrical power to the heater.

20. The aerosol-generating system of claim 19, wherein the power section 13 defines a system inlet 45 in fluidic communication with the vaporizer inlet (downstream side) and the cartridge inlet (downstream side).

    PNG
    media_image5.png
    223
    899
    media_image5.png
    Greyscale

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-14 of U.S. Patent No. 10765149. Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claims present a broader scope than the narrower patented claims.  Specifically, the instant claims do not require the cartridge housing defining a first cartridge air inlet, a second cartridge air inlet, and a cartridge air outlet, the first cartridge air inlet and the second cartridge air inlet extending through a cartridge wall portion of the cartridge housing, the vaporiser air outlet extending through a vaporiser wall portion of the vaporiser housing, the cartridge wall portion abutting the vaporiser wall portion when the cartridge is received within the vaporiser section.  It has been held that the narrow anticipates the broad with respect to double patenting. 


The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOR S CAMPBELL whose telephone number is (571)272-4776.  The examiner can normally be reached on M,W-F 6:30-10:30, 12-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dana Ross can be reached on 5172724480.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/THOR S CAMPBELL/Primary Examiner, Art Unit 3761